  Case 1:18-cr-00684-VM Document 94 Filed 03/17/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA

              —— against ——
                                                 18 CR 684 (VM)
CHRISTIAN FIGALLO,
                                                    ORDER
                                  Defendant.


VICTOR MARRERO, United States District Judge.

     Counsel for the Government, with consent of defense
counsel,   requests   that    the    status     conference     currently
scheduled for the above-named defendant for March 18, 2021 be
adjourned.    (See   Dkt.   No.    93.)   The    conference    shall   be
rescheduled to April 29, 2021 at 11:00 a.m.
     Unless otherwise ordered by this Court,           the conference
shall be a teleconference. The participants are              directed to
use the dial-in number 888-363-4749, with access code 8392198.
     All parties to this action consent to an exclusion of the
 adjourned time from the Speedy Trial Act to April 29, 2021.
     It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice. The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial. This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       17 March 2021



                                                 Victor Marrero
                                                    U.S.D.J.
